Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No. 16
My best Friend.
St Petersburg July 15/3 1814

The heartfelt delight I experienced at the reception of your last favour No. 11 is not to be expressed. there is always a sort of heavy anxiety attending the knowledge of our friends being at Sea, that neither reason or Wisdom can entirely subdue, and the news of a safe arrival, produces feelings of Joy, and gratitude, which is difficult to describe. how keen these feelings must be, when the object of our anxious solicitude, is our dearest and nearest friend, on whom hangs all our prospect of happiness in this life you can judge.
Mr Hull wrote me from Gottenburg according to his promise, and I had flatter’d myself that you would have had a very short and agreeable passage from his account of the winds, at all events you were very fortunate in meeting with so polite a reception in Holland. Charles was much diverted with your description of the Dutch Children, but the effect of your letter was very singular, he threw it down, and said to me with a great sigh, “Papa can never read the Nonsense I write upon my slate” and this idea appear’d to affect him so much that I was obliged to flatter him a little, by persuading him that he would in time write as well as you, before I could prevail on him to write. this however put him into a good humour with himself, and I send you a letter which has undergone little or no correction. he is so ambitious of excelling, that he compares his letters with yours, and soon discovers his faults I am very much diverted with his love of high sounding words, he generally discovers when his letters are finished, that such and such words would have been more suitable, his contempt for Georges writing is excessive, he saw a letter addressed to him on my table, and he desired to know directly, if I had not told George how ashamed I was of such bad writing, and if I had not desired him to take pains and make haste to do better. as the latter part of his letter to you is very badly written, I took the opportunity to give him a lesson, to lower his arrogance which did not please him at all.
Your journey from Holland to Ghent will I have no doubt be delightful, the Country I am told is beautiful, though the City is old Fashion’d I am inform’d that your stay is likely to be prolonged, I wish I could assertain this fact correctly, I should be induced to change my abode, for a much smaller residence, as mine will be dreadfully gloomy this Winter. it is too painful to feed the mind continually on sorrowful recollections; and this Winter I shall have little else to do but to think “even to madness.” to you Mon Ami this will appear nonsense but remember that few possess your strength of mind, and I may almost venture to say, none your resources. were I so fortunate, I should be the paragon of my Sex, to which alas! I have neither claim nor pretention.—
Much dissatisfaction has been produced here by the Tarif, within four or five days it is publicly declared that no change is to take place, excepting that the prohibitions are to be more strict than ever. After such fetés! such cajoling! and such flattery, how is this possible? all this wont do, and it is discover’d that some people have a firmness of character, which will give way to nothing
All the late Letters from England, assure us there is to be no accomodation between the two Countries this Year; of the truth of this you probably know better than the writers, should you ever meet all your Colleagues this is a question which must sooner or later be decided.
Mr Hurd left Petersburg last evening for Gottenburg and intends if he cannot procure a passage to America to proceed to England. he inform’d me that there is news from America to the 20th. of May, but could not tell what it was more, than the great effect which was produced by the change in the french affairs, which had set the federalists to writing with all their might—
Mr. &. Mrs Smith are not yet gone, and I see no prospect of their speedy departure: the Emperor it is said will not return untill St Alexander Nevski, and I hear nothing of Mr Harris—Keep up your spirits and meet all the disagreeables which threaten you, with as much fortitude as your affectionate Wife
L C. Adams